Evans, J.
sitting for Nott, J. delivered the opinion of the Court.*
This question, it is understood, has been of frequent occurrence, and contradictory decisions have been made by the Circuit Judges. The act provides, that, if the defendant shall fail to give security for the maintenance of the child, agreeably to the provisions of the act, “ the Court shall bind him out to service for any time, not exceeding four years, and the proceeds of his labour shall be applied by the Court to the purposes afore-, said,” to wit, the maintenance of the child. 2 Faust, 75.
This is, in some degree, íd the nature of a penally; but the principal object of the act is, to provide for the maintenance of the child, until it is twelve years of age. if therefore the sum mentioned in the act, viz. £60, can be raised by letting out; the defendant’s services for a period less than four years, then the object of the act will have been obtained; but if not, his services must be let out for the whole term mentioned in the act. But it is contended that the services of the defendant cannot be let out for a less sum than £60, and that be must be retained in custody until a purchaser can be found at that price, or until he shall give the security required by the act. The words of the act are, “ the proceeds of his labor.” This must mean, such sum as his labor shall produce, or sell for, be it £60, or less. A contrary construction might amount to perpetual imprisonment. The motion is therefore refused.

 Judges Evans and O’Neall, alternately, occupied the seat of Judge Not\. whose indisposition prevented his attendance, throughout the present term. vide p. 373, ante.